DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deeman et al. (US 2017/0309223).
With regard to claim 1, Deeman teaches, in Figs 1 and 2, a display module comprising: a circuit board (2); a plurality of light-emitting elements (10R, 10B, 10G) coupled to a front surface of the circuit board, wherein the plurality of light-emitting elements is arranged in an array configured to produce at least a portion of a display image at the front surface of the circuit board ([0003]-[0005]); and a contrast mask (30) formed from a moldable polymeric material molded directly onto the front surface of the circuit board ([0014]-[0015]), the contrast mask defining a plurality of windows (100), with each window surrounding a group of one or more of the plurality of light-emitting elements (10R, 10B, 10G).
With regard to claim 3, Deeman teaches, in Figs 1 and 2, that each group of one or more of the plurality of light-emitting elements comprises a pixel of two or more of the light-emitting elements, wherein a plurality of the pixels is arranged to provide the array ([0012]).
With regard to claim 4, Deeman teaches, in Figs 1 and 2, that the contrast mask reduces occurrence of a halo effect around one or more of the pixels ([0013]).
With regard to claim 5, Deeman teaches, in Figs 1 and 2, that adjacent pixels of the plurality of pixels are spaced apart by a specified pixel pitch ([0010]).
With regard to claim 6, Deeman teaches, in Figs 1 and 2, that the specified pixel pitch is no larger than 4 millimeters ([0010]).
With regard to claim 7, Deeman teaches, in Figs 1 and 2, that the specified pixel pitch is no larger than 2.5 millimeters ([0010]).
With regard to claim 8, in reference to the claim language referring to "the contrast mask enhances contrast between light being emitted by the light-emitting elements and an appearance of dark or black in the display image," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Deeman shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended effect of the structure, does not affect the structure of Deeman's device.
With regard to claim 10, Deeman teaches, in Figs 1 and 2, that the moldable polymeric material comprises at least one of: an epoxy-based material, a silicone-based compound, or a black carbon compound ([0014]-[0015]).
With regard to claim 21, Deeman teaches, in Figs 1 and 2, that each pixel comprises a package (100) comprising the two or more of the light-emitting elements (10R, 10G, 10B) that make up the pixel and supporting electronics (bond pads shown, but not labeled) that provide for emission of light from the two or more of the light-emitting elements that make up the pixel, wherein a corresponding window of the contrast mask surrounds the package so that light emitted by the two or more of the light-emitting elements that make up the pixel is emitted through the corresponding window (see Fig. 2A).
With regard to claim 22, Deeman teaches, in Figs 1 and 2, that the contrast mask comprises walls (material that abuts items 100) that surround and define the plurality of windows such that the walls surround and separate each group of one or more of the plurality of light-emitting elements (see Fig. 2A).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
Neither embodiment of the isolation grid 30 described in Deeman is a “contrast mask formed from a moldable polymeric material molded directly onto the front surface of the circuit board,” as required by claim 1 as amended. Rather, the first embodiment involves 2D or 3D printing of a precursor material onto a PCB that is then cured with UV or thermal curing to form the isolation grid 30. The second embodiment describes a structure that is pre-fabricated by injection molding and is then adhered to the PCB. Neither involves molding a moldable polymeric material directly onto the front surface of a circuit board to form a contrast mask.

The Examiner responds:
Each of the methods described by Deeman meet the broadest reasonable interpretation of the term “mold”.  The Oxford English Dictionary (https://www.oed.com/view/Entry/122813?rskey=1holOt&result=1&isAdvanced=false#eid, accessed on 5/20/2022) provides the definition, “ a. transitive. To produce or create (a material object) in a particular form, esp. from, in, or out of a certain material, on or upon a certain pattern; to model, cast, or sculpt. Occasionally intransitive.”.  Clearly, each of the methods of Deeman create a material object (the contrast mask) in a particular form, out of a certain material, on or upon a certain pattern (the array of LED packages), and thus meet the claim.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829